Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant arguments filed (06/25/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 1 that includes: 
Claim 1:
…
“
A method of analyzing a video image of a subject in a room to provide status or alerting of a subject's condition, the video image comprising a sequence of image frames, the method comprising the steps of: selecting, from the video image, two image frames spaced by a predetermined number of image frames; dividing each of the selected image frames into a plurality of cells; calculating a magnitude of spatial frequency components in each of the cells in each of the selected image frames; determining differences between the magnitudes of corresponding spatial frequency components in corresponding cells of the selected frames; determining, for all cells and spatial frequency components a number of magnitude differences which are greater than a first threshold; determining that the sequence of image frames contains gross movement of the subject if the number exceeds a second threshold, and in that event analyzing the movement to classify it as safe or unsafe; if gross movement is determined as not being present, determining if valid vital signs of the subject have been detected in the video image and if so displaying them; if gross movement is determined as not being present and valid vital signs of the subject have not been detected in the video image, determining whether fine movement is present in the video image, and if it is, displaying that no vital signs of the subject have been detected; and 2JMB/swApplication No.: 16/334,211Docket No.: 3711-000299-US-NP if fine movement is determined as not being present in the video image displaying an alert indicating no vital signs of the subject and no movement of the subject.
”
Regarding dependent claims 2-10 these claims are allowed because of their dependence on independent claim 1 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661